Order striking out portions of appellant’s answer, denying appellant’s motion for judgment on the pleadings, and directing appellant to file an account, etc., modified by striking out the first ordering paragraph, which appears at folios 19-20 of the papers on appeal, and inserting in place thereof the following paragraph: “ 1. That the plaintiffs’ said motion for summary judgment in their favor, pursuant to Rule 113 of the Rules of Civil Practice, be and the same hereby is granted to the extent of striking out the amended answer interposed by defendant Isadore P. Eisenborg, except as to paragraphs 3 and 4 and the third and sixth affirmative defenses therein set up and contained, and accordingly, the said amended answer, except as to *865the aforesaid third and fourth paragraphs and as to the aforesaid affirmative defenses, be and the same hereby is struck out.” As thus modified the order is unanimously affirmed, without costs. Sufficient facts are shown to entitle plaintiffs to an accounting by appellant. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.